                                                               United States Bankruptcy Court
                                                                     Eastern District of Michigan
 In re      Walsay, Inc.                                                                                 Case No.    20-47097
                                                                                 Debtor(s)               Chapter     7



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION

        I, Hongxia He, declare under penalty of perjury that I am the President of Walsay, Inc., and that the
following is a true and correct copy of the resolutions adopted by the Board of Directors of said corporation at a
special meeting duly called and held on the day of , 20 .

      "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 7 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Hongxia He, President of this Corporation, is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a chapter 7 voluntary bankruptcy case on
behalf of the corporation; and

        Be It Further Resolved, that Hongxia He, President of this Corporation is authorized and directed to appear
in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and deeds
and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

       Be It Further Resolved, that Hongxia He, President of this Corporation is authorized and directed to
employ William D. Johnson P54823, attorney and the law firm of Acclaim Legal Services, PLLC to represent the
corporation in such bankruptcy case."

 Date      June 5, 2020                                                        Signed   /s/ Hongxia He
                                                                                        Hongxia He




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                 20-47097-tjt               Doc 6           Filed 06/25/20      Entered 06/25/20 16:49:11           Page 1 of 2 Best Case Bankruptcy
                                                                     Resolution of Board of Directors
                                                                                    of
                                                                               Walsay, Inc.




      Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 7 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Hongxia He, President of this Corporation, is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a chapter 7 voluntary bankruptcy case on
behalf of the corporation; and

       Be It Further Resolved, that Hongxia He, President of this Corporation is authorized and directed to
appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and
deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

       Be It Further Resolved, that Hongxia He, President of this Corporation is authorized and directed to
employ William D. Johnson P54823, attorney and the law firm of Acclaim Legal Services, PLLC to represent the
corporation in such bankruptcy case.

 Date      June 5, 2020                                                          Signed       /s/ Hongxia He
                                                                                               Hongxia He


 Date                                                                            Signed




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                 20-47097-tjt               Doc 6           Filed 06/25/20         Entered 06/25/20 16:49:11   Page 2 of 2 Best Case Bankruptcy
